Citation Nr: 1750732	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-14 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Wade, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1968 to January 1971 in the United States Army.  He is the recipient of the Bronze Star Medal. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction was subsequently changed to the RO in Albuquerque, New Mexico due to a change in address. 

In January 2017, the Board remanded the claim to the RO to afford the Veteran an opportunity to have the requested videoconference hearing.  In April 2017, a videoconference hearing was held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is of record.  

In the May 2011 rating decision, the RO reopened and denied the Veteran's claim for entitlement to service connection for left ear hearing loss.  While the RO reopened the claim, the Board must make its own determination as to whether the Veteran has submitted new and material evidence to reopen his claim for entitlement to service connection for left ear hearing loss.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 


FINDINGS OF FACT

1.  An unappealed June 1994 rating decision denied entitlement to service connection for left ear hearing loss; the Veteran did not appeal and the decision became final. 
2.  Evidence submitted subsequent to the June 1994 RO decision is not cumulative or redundant, and it relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for right ear hearing loss. 

3.  Resolving reasonable doubt in the Veteran's favor, his left ear hearing loss is related to in-service noise exposure. 


CONCLUSIONS OF LAW

1.  The June 1994 rating decision that denied the claim for service connection for left ear hearing loss is final.  38 U.S.C.A §7105 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2017) 

2.  Since the June 1994 decision, new and material evidence has been received to reopen the claim of entitlement to service connection for left ear hearing loss.  38 U.S.C.A § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In light of the favorable decision herein as to the issues on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  


II.  New and Material Evidence

The Veteran requested in December 2010 that VA reopen the previously denied claim for left ear hearing loss.  Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed based upon the same factual basis.  38 U.S.C.A § 7104(b).  However, an exception to this is 38 U.S.C.A. §5108, which permits the reopening of a claim if there is new and material evidence presented or secured with respect to the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 118, (2010). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade, 24 Vet. App. at 117.  The Board's analysis of the issue of reopening must be limited to the subject of existence of new and material evidence, alone, and must not be an outcome-based decision.  Id. at 121.

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. §5108; Evans v. Brown, 9 Vet. App. 273, 285. (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Having carefully reviewed the record, the Board finds that new and material has been submitted to reopen the previously denied claim for service connection of left ear hearing loss.  The claim was previously denied in a June 1994 RO decision on the basis that the audiometric testing for the Veteran's hearing loss in his left ear found that the Veteran did not meet the criteria for defective hearing for service connection purposes.  The Veteran did not appeal this decision, nor did he submit new and material evidence within one year.  Therefore, the June 1994 decision is final. 

The Veteran has submitted new and material evidence to show that he currently suffers from a current disability of hearing loss for VA purposes.  The additional evidence presented since the final denial in June 2004 includes the following: a November 2004 audio exam from Billings Clinic; and October 2005 and December 2006 medical records from Costco Hearing Aid Center.  All of these records establish that the Veteran has a current disability of hearing loss for VA purposes in his left ear.  

Viewing the recent evidentiary submissions in a light most favorable to the Veteran, the Board finds that the recent evidentiary submissions are not cumulative or redundant, and relate to an unestablished fact necessary to reopen the claim.  Therefore, as new and material evidence to reopen the previously disallowed claim has been submitted, the petition to reopen is granted. 

III.  Service connection for left ear hearing loss 

The Veteran seeks service connection for hearing loss in his left ear.  He contends that during his time in combat in Vietnam he was exposed to acoustic trauma daily, and this daily noise exposure caused his current hearing loss in his left ear.  

Compensation may be awarded for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Service connection is permitted when the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

The first element has been established by the record.  The Veteran suffers from a current disability of hearing loss in his left ear.  A November 2013 VA Examination performed by a VA examiner found that the Veteran currently suffers from hearing loss in his left ear for VA purposes.  38 C.F.R. § 3.385. Therefore, the first element of service connection has been met.  

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third elements of service connection is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also, Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303 (b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a), such as sensorineural hearing loss.  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). 

When a Veteran's combat participation is established, a relaxed evidentiary standard of proof relating to the second element of service connection, in-service incurrence, applies.  38 U.S.C.A § 1154(b).  For this combat presumption to apply, the injury or disease must be consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 U.S.C.A § 1154(b).  

The record establishes that the Veteran was a combat veteran.  The Veteran's DD Form 214 shows that he was awarded the Bronze Star Medal, a medal consistent with combat participation.  His current injury of hearing loss is consistent with the circumstances and conditions of noise exposure during combat.  Therefore, absent any evidence in the record that rebuts this presumption, the second element of in-service incurrence has been met.

Even if the Veteran was not a combat veteran, the record establishes that the Veteran was exposed to loud noise during his service.  In his April 2017 Board hearing, the Veteran testified that there was no question that he experienced acoustic trauma in service.  He stated that he was exposed to loud noise every day during his service in Vietnam.  

Therefore, this claim depends on whether the Veteran's left ear hearing disability is as likely as not etiologically related to his service.  Giving the Veteran the benefit of the doubt, the Board finds that the evidence is at least in equipoise as to this fact.  

As previously mentioned, a medical nexus may be established through continuity of symptomatology.  There is lay evidence that the Veteran has continuously had symptoms of hearing loss in his left ear.  In his hearing with the Board, the Veteran stated that he had issues with his hearing while he was in service, and that he started to get hearing tests a few years after.  Later, he began to wear a hearing aid. His wife, a witness at the hearing, also stated that she noticed he had hearing issues when they met 30 years ago, and that his hearing has become progressively worse over the years.  

The Board acknowledges that the VA examiner found that the Veteran's hearing loss in his left ear was less likely than not caused by his service. In his medical opinion, the VA examiner solely relied on a lack of hearing loss diagnosis while in service.  He noted that while the Veteran was exposed to hazardous noise levels while in service, electronic hearing testing conducted at enlistment and at discharge showed the Veteran did not have hearing loss in his left ear for VA purposes.  38 C.F.R. § 3.385.  However, 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's current disability and his service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  That case does not say, however, that the lack of a diagnosis cannot be considered as a factor in determining a nexus exists.  Nevertheless, the VA examiner relied solely on the lack of hearing loss during his service.  Absent any other considered factors in his opinion, this sole reliance weakens the probative value of this VA examiner's opinion.  

When the evidence is in equipoise and there is reasonable doubt, as here, the Board gives the benefit of the doubt in favor of the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Here, there is conceded noise exposure and a present left ear hearing loss disability.  The Veteran has stated that his hearing loss began in-service and became worse after discharge.  His wife corroborated this worsening.  As such, there is lay evidence of continuity of symptomatology.  The VA examiner's opinion of record suggests that the Veteran's hearing loss was not caused by his service due to a lack of evidence of chronic hearing loss in his service records.  As discussed above, the absence of hearing loss during service does not preclude service connection for hearing loss under 38 C.F.R. 3.385.  Based on the foregoing issues, the Board finds a grant of benefits under the doctrine of reasonable doubt.  




ORDER

New and material evidence having been received; the claim of entitlement to service connection for left ear hearing loss is reopened. 

Entitlement to service connection for left ear hearing loss is granted.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


